Title: Cummings, Hilliard & Co.: Invoice of books for UVa., 6 Oct. 1825, 6 October 1825
From: Cummings, Jacob Abbot,Hilliard, William
To: 

Boston October 6th 1825 Invoice No 3University of VirginiaBought ofCummings Hilliard & CoCh.28[GRAPHIC IN MANUSCRIPT]No o.6 1781 Journals of Congress from 1774 to 8813 v.41333o.28 1791 〃 of the Senate from 1789 to 181636 v.520—h311801 Barlow’s Columbiad145—11811 Gibbon’s Roman Empire1281780l111821 Smellie’s Philosophy18175x101831 Brera on Verminious DiseasesFrench18190hretd41841 Smith’s History of New York18190h41851 McCall’s History of Georgia28380l371861 Cowper’s Correspondence11295121871 Nuttal’s Genera Plantarum212190l41881 Campbell’s History of Virginia11260o.42331891 Oeuvres de Rosseau J B 48535retd41901 Adams History of New England18112lx21911 Las Cassas Journal of NapoleonFrench48694retdo.391921 Cours de Literature par Leviza et Moysant284—101931 Beck’s Medical Jurisprudence2848041941 Moultrie’s Memoirs of the American Revolution283—l161951 Bartram’s Travels in N&S Carolina18112161961 Bossu’s Travels in Louisiana2845081971 Henry’s Chemistry28360171981 Bezout’s Cours de Mathematiques5810—281991 Adams Weights & Measures182—282001 Raymond’s Political Economy1822812011 Lempriere’s Classical Dictionary18340282021 Debates. New-York Convention18378h342031 Butler’s Hubidras288—o.422041 Johnson’s Works12820—retd412051 EtymoÚlogicum Magnum Sylbergii & Sturzius249—42061 Johnson’s Life of Genl Green2411—282071 Syberts Statistics14940202081 Cruden’s Concordance1410—h202091 Sherlock’s Sermons487502101 Mather’s Magnalia283—152111 Bowditch’s Navigator18240162121 Stoddard’s History of Louisiana1815042131 Heath’s Memoirs18140l42141 Hewett’s History of S Carolina28375l162151 Halm’s Travels in N America28412o.232161 Hawkins’ Pleas of the Crown4 v. 8281350h gretd42171 Gordon’s History of America48910h g162181 Long’s Expedition to the Rocky Mountains28720h282191 Adams Defence of American Constitutions38570h162201 Herera’s History of S America5 v. f4fol15—h double412211 Eliot’s Indian Bible1415—162221 Joulets History of LouisianaFrench11275162231 Charlevoix’s History of St DomingoFrench24750112241 Say’s Entomology185—2251 Alvarez Noticia Englesas1475202261 Thomson’s Four Gospels13542271 Proud’s History of Pennsylvania28450l82281 Accum’s Chemistry28334122291 Barton’s Elements of Botany285—h double162301 Pike’s Expedition with Atlas25072311 Taylor’s Orator60l142321 Krafts Distiller120162331 Elliotts Journal491232341 Burr’s Trial3 v. 8 2.350l232351 Virginia Cases. Brockenborough & Holmes150l232361 Pleasants Laws of Virginia2750l42371 Brannan’s Official Letters180382381 Erskine’s Speeches2450192391 Stewarts Philosophical Essays180l92401 Chesselden’s Anatomy167202411 Thomson’s Bible48650l122421 Eliot’s Botany1 v 8o (2 8vo)28116335919Box 1.25—Truckage—wharfage 37=162$36081
   the work called for is ouvres de Rousseau 8 v 8o—under Chap 42.—meaning Jean Jacques & not Jean Bte
